                      1       Steven M. Dailey #163857                             E-FILED 3/4/19
                              Rebecca L. Wilson #257613
                      2       KUTAK ROCK LLP
                              5 Park Plaza, Suite 1500
                      3       Irvine, CA 92614-8595
                              Telephone: (949) 417-0999
                      4       Facsimile: (949) 417-5394
                              Email:     Steven.dailey@kutakrock.com
                      5       Email:     Rebecca.wilson@kutakrock.com
                      6       Attorneys for Defendants
                              MORTGAGE ELECTRONIC
                      7       REGISTRATION SYSTEMS, INC.; NEW
                              YORK COMMUNITY BANCORP.; and
                      8       OHIO SAVINGS BANK
                      9                           UNITED STATES DISTRICT COURT
                  10                   CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                  11
                              JOHN K. REED,                         Case No. 2:18-cv-09771 PSG (MRWx)
                  12
                                             Plaintiff,             Assigned to
                  13                                                District Judge: Hon. Philip S. Gutierrez
                                      v.                            Courtroom: 6A
                  14
                              OHIO SAVINGS BANK; NEW
                  15          YORK COMMUNITY                        [PROPOSED] JUDGMENT OF
                              BANCORP, INC., MORTGAGE               DISMISSAL
                  16          ELECTRONIC REGISTRATION
                              SYSTEMS, INC.; ALDRIDGE               Date Filed: November 20, 2018
                  17          PITE, LLP; and DOES 1 to 10,
                  18                         Defendants.
                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                          4850-7848-3337.1
K UTAK R OCK LLP
 ATTO RNEY S AT LAW       830902-387
                                                                                  2:18-cv-09771 PSG (MRWx)
       IRVINE
                                                      [PROPOSED] JUDGMENT OF DISMISSAL
                      1              On February 25, 2019, the Court granted, without leave to amend,
                      2    MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.’s [“MERS’s”],
                      3    NEW YORK COMMUNITY BANCORP’s [“NYCB’s”], and OHIO SAVINGS
                      4    BANK’s [collectively “Moving Defendants”] Motion to Dismiss Plaintiff JOHN K.
                      5    REED’s Complaint and ordered the action dismissed with prejudice as to Moving
                      6    Defendants. Therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
                      7    that the above-captioned action is dismissed, with prejudice, as to Moving
                      8    Defendants and that a Judgment of Dismissal be entered in favor of Moving
                      9    Defendants, and each of them, and against Plaintiff. Plaintiff is awarded nothing in
                  10       this action against Moving Defendants, or any of them.
                  11

                  12
                           Dated: 3/4/19                                 _______________________________
                                                                         Hon. Philip S. Gutierrez
                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
K UTAK R OCK LLP          4850-7848-3337.1                         -2-
 ATTO RNEY S AT LAW       830902-387
       IRVINE
                                                    [PROPOSED] JUDGMENT OF DISMISSAL
